OPINION DISSENTING IN PART
Ford, Judge:
The primary claim of the plaintiffs herein is that the involved merchandise is entitled to free entry under paragraph 1763 of the Tariff Act of 1930 as silk, raw, in skeins reeled from the cocoon, or rereeled, but not wound, doubled, twisted, or advanced in manufacture in any way.
I concur in the action of my associates in denying free entry to the involved merchandise under paragraph 1763, and submit in support of my conclusion in this respect the following:
In enacting paragraph 1763 of the Tariff Act of 1930, Congress saw fit to require that silk, raw, in order to obtain free entry under that paragraph, should be in skeins. An examination of the sample in this case is convincing that the involved merchandise, as imported, is not in skeins. This is supported by the following, which transpired during the trial:
*206Judge Ford: Mr. Donohue, you admit that Exhibit 1 is not in the form of a skein in any manner, shape, or form?
Mr. Donohue: Yes, your Honor, we admit that.
This admission on the part of counsel for the plaintiffs is, in my opinion, sufficient ground, in and of itself, for denying free entry to the involved merchandise. Further, under the Klots and Stewart cases, cited by my associates, it cannot be denied that the transferring of the raw silk from the skein form, like exhibit 4, to the cones, like exhibit 1, did, in fact, advance in manufacture the imported merchandise. In the Klots decision, an advance in manufacture was held to be sufficient to warrant a denial of free entry for the merchandise there involved. The principle there stated, has equal application and force here.
If the involved merchandise may be wound or transferred from the skein on to cones, and thus adapt it to the machinery for weaving or finishing the product at the place where the raw silk is reeled from the cocoons, then, manifestly, the labor of the “throwster” in this country is lessened, and the protection to American labor, which Congress undoubtedly intended to give, is diminished.
In view of the different classifications, the different claims made and considered, and the different statutes involved in the Klots and Stewart cases, relied upon by the majority, from those same factors involved herein, I do not consider those cases as authority for holding the involved merchandise dutiable as silk partially manufactured from cocoons under paragraph 1201 of the Tariff Act of 1930. In none of those decisions was the merchandise held dutiable as silk partially manufactured from cocoons.
I readily agree that the involved merchandise is partially manufactured, as stated in the majority opinion. However, based upon the record herein, and under the Veit case, infra, it seems clear that the manufacturing process has proceeded to the point where the involved merchandise has been converted into a yarn susceptible of being used for knitting, weaving, or sewing, and was actually used for weaving.
Exhibit 1 was classified by the collector as a yarn. Counsel for the defendant, in its brief filed herein, strenuously contend that the involved merchandise is a yarn. Counsel for the plaintiffs, in their brief filed herein, assert that “Exhibit 1 is raw silk yarn,” and the record shows no attempt was made by plaintiffs to establish that exhibit 1 is not a yarn. Plaintiffs’ witness Frick testified that he immediately put exhibit 1 on a machine to use in making warps for weaving, without any further processing. Witness Weber testified that he has used successfully exhibit 1 without washing it. With reference to exhibit 4, which is in exactly the same shape and form as exhibit 1, except that exhibit 1 has been wound on to a cone, this *207witness stated: “Well, it is already a thread when it comes into this form. It is a single thread of a certain size.”
If, as testified by the witness, exhibit 4 “ * * * is a single thread of a certain size,” it logically follows that it is a yarn when it is processed or manufactured to the stage of exhibit 1. The Congress has made it clear by the language employed in said paragraph 1763 that it considered merchandise in the form of exhibit 4 as raw silt reeled from the cocoon or rereeled. This was the holding in the Stewart case, cited by the majority. Of this decision Congress was charged with knowledge when it enacted said paragraph 1763, and, therefore, gave congressional approval to the judicial construction placed upon the language in controversy in the said Stewart case. This requires a finding or holding that the merchandise represented by exhibit 4 was silk, raw. It logically follows, therefore, that the involved yarn was made from silk, raw, and that it was not made from cocoons.
It is established by this record that raw silk in skein form, like exhibit 4, cannot be used as warp for weaving, without further processing or manufacturing, and that merchandise in cone form, like exhibit 1, is capable of being used, and that it was actually used, as warp for weaving. In view of these facts, it cannot be successfully contended that the winding of the raw silk, like exhibit 4, on to cones, like exhibit 1, does not convert the raw silk of exhibit 4 into a yarn.
The fact that the constituent elements of the involved merchandise, represented by exhibit 1, are the same as the constituent elements in exhibit 4, or are the same as the constituent elements in the raw silk when it first appeared on the reel, is not material to a determination of the question here presented. Undoubtedly, the constituent elements in the boxes, furniture, doors, window sashes, trimmings, and the thousand and one other articles manufactured wholly or in part of wood, were the same as the constituent elements in the boards, planks, joists, scantlings, etc., in the example used in the Tide Water Oil Co. case, infra. Yet, in that case, the Supreme Court held that:
The material of which each manufacture is formed, * * * is not necessarily the original raw material — in this case the tree or log — but the product of a prior manufacture.
In the instant case, the raw silk as it was reeled from the cocoon does not meet the definition of a “yarn,” as that term is defined in United States v. Veit, Son & Co., 8 Ct. Cust. Appls. 290, T. D. 37540. Therefore, the holding of the majority that the involved merchandise was “a yarn made from cocoons” would appear to be erroneous. No contention is made that the raw silk as it was reeled from the cocoon was known as materials for knitting, weaving, or sewing. The record discloses that the raw silk as it was reeled from the cocoon was not susceptible of being used for knitting, weaving, or sewing, and that it was not known as materia] for such uses.
*208In considering the material from which the involved yarn was made, we must take that material in the condition in which it appeared immediately prior to its being converted into the yarn. At that stage, the material was raw silk, reeled, such as Congress made specific provision for in said paragraph 1763.
After citing a number of cases in support of the preexistence rule, the majority quote the following from United States v. Macy & Co., 7 Ct. Cust. Appls. 8, T. D. 36256:
Now we think it is clear that the quoted part of paragraph 358 requires that an article to be made in whole or in part of braids thereunder must be made in whole or in part of something which has already attained the status or condition entitling it to be regarded as a braid in and of itself.
Following the above quotation, the majority opinion states:
It is upon this theory that plaintiffs insist that the subject merchandise is not thread or yarn “made from” raw silk and, consequently, that the collector erroneously so classified the importation. This contention we believe to be sound and well supported by ample authority. As above indicated, it has been held in numerous cases that when Congress provides for an article made of a particular material, that material must have preexisted as such before the article itself was made or manufactured therefrom.
The above statement in the majority opinion appears to be sound and fully supported by the authorities. It is my view, however, that the majority have fallen into error in finding and holding as follows:
It is clear from the record that the imported commodity, represented by exhibit 1, is nothing more or less than a cone of raw silk yarn. It had no preexistence as raw silk. It became raw silk or raw silk yarn in its very inception when reeled from cocoons. Hence, it follows that the article in controversy should be regarded, as a matter of law, not as a yarn made from raw silk but as a yarn made from cocoons.
I cannot agree that the involved merchandise is not a yarn made from raw silk but is a yarn made from cocoons. Cocoons and raw silk are different commodities. Cocoons are described and provided for in paragraph 1762, and raw silk, with certain limitations, is described and provided for in paragraph 1763 of the Tariff Act of 1930. Before the involved merchandise was removed from the cocoons, it was raw silk in the form of cocoons, and was such merchandise as is described and provided for in said paragraph 1762. The removal of the raw silk from the cocoons and placing it on a reel was a manufacturing process which converted the raw silk in cocoon form into an entirely different article, to wit, silk, raw, reeled. Silk, raw, reeled, was recognized by Congress, in enacting said paragraph 1763, as an entirely different article of commerce from raw silk in cocoon form. When silk, raw, reeled, was removed from the reel and placed on cones, exhibit 1, it underwent a further manufacturing process which the collector found converted it into a yarn.
*209Therefore, the material from which the involved yam was made was not cocoons. The cocoons had already been destroyed and were nonexistent after the silk contained therein or thereon had been reeled therefrom. After the silk in cocoon form had been reeled on to the reel, it was no longer silk in cocoons, but silk, raw, reeled from the cocoon. It is my view, therefore, that the majority have erred in holding that the involved merchandise is a yarn “made from cocoons.”
My views, as indicated above, would appear to be confirmed by the decision of the Supreme Court of the United States in the case of Tide Water Oil Co. v. United States, 171 U. S. 210, 43 L. ed. 139, from which the following is quoted:
The primary meaning of the word “manufacture” is something made by hand, as distinguished from a natural growth; but as machinery has largely supplanted this primitive method, the word is now ordinarily used to denote an article upon the material of which labor has been expended to make the finished product. Ordinarily, the article so manufactured takes a different form, or at least sub-serves a different purpose from the original materials; and usually it is given a different name. Raw materials may be and often are subjected to successive processes of manufacture, each one of which is complete in itself, but several of which may be required to make the final product. Thus, logs are first manufactured into boards, planks, joists, scantlings, etc., and then by entirely different processes are fashioned into boxes, furniture, doors, window sashes, trimmings, and the thousand and one articles manufactured wholly or in part of wood. The steel spring of a watch is made ultimately from iron ore, but by a large number of processes ot transformations, each successive step in which is a distinct process of manufacture, and for which the article so manufactured receives a different name.
The material of which each manufacture is formed, and to which reference is made in section 3019, is not necessarily the original raw material — in this case the tree or log — but the product of a prior manufacture; the finished product of one manufacture thus becoming the material of the next in rank.
When the sound pronouncements contained in the above quotation are applied to the facts in this case, their controlling effect is readily apparent.
There can be no question but that the material of which the cocoon is composed is raw silk, or that the winding of the silk, raw, from the cocoon on to the reel was a manufacturing process. The second manufacturing process was when the silk, raw, reeled, was wound from the reel on to the cone. No argument is necessary to show that the cocoon per se is not a yarn. Therefore, if, as held by the majority, “It became raw silk * * * yarn in its very inception when reeled from cocoons,” it cannot be denied that the involved yarn was made from raw silk. Hence, it does not follow, as matter of law, that the article in controversy should be regarded, not as a yarn made from raw silk but as a yarn made from cocoons. This would seem to dispose of the holding of the majority that “It had no preexistence as raw silk.”
*210In view of the fact that the majority rest their conclusion that the merchandise is not dutiable under paragraph 1204 of the Tariff Act of 1930, as classified by the collector, upon the premise that the involved yarns are not made from raw silk reeled from the cocoon, but that they are made from cocoons, and since I consider this conclusion to be erroneous under the Tide Water Oil Co. case, supra, and the Veit case, supra, a further discussion of this interesting subject is not deemed necessary. I therefore respectfully dissent.